                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

BENJAMIN ARCHULETA,

                  Plaintiff,

v.                                                                       No. CIV 17-0530 JB\LF

JAMES CHARLES SANCHEZ,

                  Defendant.

    MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
          PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

           THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

    and Recommended Disposition, filed October 10, 2018 (Doc. 16)(“PFRD”). The PFRD notifies

    Plaintiff Benjamin Archuleta of his ability to file objections within fourteen days and that failure

    to do so waives appellate review. See PFRD at 4. To date, Archuleta has not filed any

    objections, and there is nothing in the record indicating that the proposed findings were not

    delivered. The Court concludes that the Honorable Laura Fashing, United States Magistrate

    Judge for the District of New Mexico’s conclusions are not clearly erroneous, arbitrary,

    obviously contrary to law, or an abuse of discretion, and the Court therefore adopts them.

    The Court will deny Archuleta’s Motion for Reconsideration, filed September 25, 2018 (Doc.

    14).

                  LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                              RECOMMENDATIONS

            District courts may refer dispositive motions to a Magistrate Judge for a recommended

    disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the

    required proceedings when assigned, without the parties’ consent, to hear a pretrial matter


                                                   -1-
    dispositive of a claim or defense or a prisoner petition challenging the conditions of

    confinement.”). Rule 72(b)(2) of the Federal Rules of Civil Procedure governs objections:

    “Within 14 days after being served with a copy of the recommended disposition, a party may

    serve and file specific written objections to the proposed findings and recommendations.”

    Finally, when resolving objections to a Magistrate Judge’s proposal, “[t]he district judge must

    determine de novo any part of the magistrate judge’s disposition that has been properly objected

    to. The district judge may accept, reject, or modify the recommended disposition; receive

    further evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ.

    P. 72(b)(3). Similarly, 28 U.S.C. § 636 provides:

                 A judge of the court shall make a de novo determination of those portions of
                 the report or specified proposed findings or recommendations to which
                 objection is made. A judge of the court may accept, reject, or modify, in whole
                 or in part, the findings or recommendations made by the magistrate judge. The
                 judge may also receive further evidence or recommit the matter to the
                 magistrate judge with instructions.

    28 U.S.C. § 636(b)(1)(C).

              “The filing of objections to a magistrate’s report enables the district judge to focus

attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.”

United States v. One Parcel of Real Property, With Buildings, Appurtenances, Improvements,

and Contents, Known As: 2121 East 30th Street, Tulsa Okla., 73 F.3d 1057, 1059 (10th Cir.

1996)(“One Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States

Court of Appeals for the Tenth Circuit has noted, “the filing of objections advances the

interests that underlie the Magistrate’s Act,[1] including judicial efficiency.” One Parcel, 73

F.3d at 1059 (citing Niehaus v. Kansas Bar Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986);



                                                            
                 1
                     Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.
                                                               -2-
United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

              The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (quoting Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991)). “[O]nly an objection that is sufficiently specific to focus the district court’s

attention on the factual and legal issues that are truly in dispute will advance the policies

behind the Magistrate's Act.” One Parcel, 73 F.3d at 1060. In addition to requiring specificity

in objections, the Tenth Circuit has stated that “[i]ssues raised for the first time in objections

to the magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d

1421, 1426 (10th Cir. 1996). See United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th

Cir. 2001)(“In this circuit, theories raised for the first time in objections to the magistrate

judge’s report are deemed waived.”). In an unpublished opinion, the Tenth Circuit stated

that “the district court correctly held that [a petitioner] had waived [an] argument by failing

to raise it before the magistrate.” Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir.

2007)(unpublished).2


                                                            
              2
            Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an
    unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
    10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but may be
    cited for their persuasive value.”). The United States Court of Appeals for the Tenth Circuit
    has stated:

 

                                                               -3-
              In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States of America -- in the course of approving the United

States Court of Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

                 It does not appear that Congress intended to require district court review of
                 a magistrate’s factual or legal conclusions, under a de novo or any other
                 standard, when neither party objects to those findings. The House and Senate
                 Reports accompanying the 1976 amendments do not expressly consider what
                 sort of review the district court should perform when no party objects to the
                 magistrate’s report. See S. Rep. No. 94-625, pp. 9-10 (1976) (hereinafter Senate
                 Report); H.R. Rep. No. 94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News
                 1976, p. 6162 (hereinafter House Report). There is nothing in those Reports,
                 however, that demonstrates an intent to require the district court to give any
                 more consideration to the magistrate’s report than the court considers
                 appropriate. Moreover, the Subcommittee that drafted and held hearings on the
                 1976 amendments had before it the guidelines of the Administrative Office of
                 the United States Courts concerning the efficient use of magistrates. Those
                 guidelines recommended to the district courts that “[w]here a magistrate makes
                 a finding or ruling on a motion or an issue, his determination should become that
                 of the district court, unless specific objection is filed within a reasonable time.”
                 See Jurisdiction of United States Magistrates, Hearings on S. 1283 before the
                 Subcommittee on Improvements in Judicial Machinery of the Senate
                 Committee on the Judiciary, 94th Cong., 1st Sess., 24 (1975)(emphasis
                 added)(hereinafter Senate Hearings). The Committee also heard Judge Metzner
                 of the Southern District of New York, the chairman of a Judicial Conference
                 Committee on the administration of the magistrate system, testify that he
                 personally followed that practice. See id., at 11 (“If any objections come in, . . . I
                 review [the record] and decide it. If no objections come in, I merely sign the
                 magistrate’s order.”). The Judicial Conference of the United States, which
                 supported the de novo standard of review eventually incorporated in
                 636(b)(1)(C), opined that in most instances no party would object to the
                 magistrate’s recommendation, and the litigation would terminate with the

                                                            
                 In this circuit, unpublished orders are not binding precedent, . . . and we
                 have generally determined that citation to unpublished opinions is not favored.
                 However, if an unpublished opinion or order and judgment has persuasive
                 value with respect to a material issue in a case and would assist the court in its
                 disposition, we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
Pevehouse v. Scibana has persuasive value with respect to a material issue, and will assist the
Court in its disposition of this Memorandum Opinion and Order.
                                                               -4-
         judge’s adoption of the magistrate’s report. See Senate Hearings, at 35, 37.
         Congress apparently assumed, therefore, that any party who was dissatisfied for
         any reason with the magistrate’s report would file objections, and those
         objections would trigger district court review. There is no indication that
         Congress, in enacting § 636(b)(1)(C)), intended to require a district judge to
         review a magistrate’s report to which no objections are filed. It did not preclude
         treating the failure to object as a procedural default, waiving the right to further
         consideration of any sort. We thus find nothing in the statute or the legislative
         history that convinces us that Congress intended to forbid a rule such as the one
         adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (footnotes omitted).

        The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar

need not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060

(quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that

have declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s

order does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”(citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only

ask[,] . . . the [Federal Magistrates Act] does not preclude further review by the district judge, sua

sponte or at the request of a party, under a de novo or any other standard”). In One Parcel, the

Tenth Circuit noted that the district judge had decided sua sponte to conduct a de novo review

despite the lack of specificity in the objections, but the Tenth Circuit held that it would deem the

issues waived on appeal because it would advance the interests underlying the waiver rule. See

73 F.3d at 1060-61 (citing cases from other Courts of Appeals where district courts elected to

address merits despite potential application of waiver rule, but Courts of Appeals opted to

enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendation, “on . . . dispositive motions, the statute calls for a de novo

                                                -5-
determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). The

Tenth Circuit has stated that a de novo determination, pursuant to 28 U.S.C. § 636(b), “requires

the district court to consider relevant evidence of record and not merely review the magistrate

judge’s recommendation.” In re Griego, 64 F.3d 580, 583-84 (10th Cir. 1995). The Supreme

Court has noted that, although a district court must make a de novo determination of the objections

to recommendations under 28 U.S.C. § 636(b)(1), the district court is not precluded from

relying on the Magistrate Judge’s proposed findings and recommendations. See United States

v. Raddatz, 447 U.S. at 676 (“[I]n providing for a ‘de novo determination’ rather than de novo

hearing, Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.” (quoting 28 U.S.C. § 636(b)(1))); Bratcher v. Bray-Doyle Indep. Sch. Dist.

No. 42 of Stephens Cnty., Okla., 8 F.3d 722, 724-25 (10th Cir. 1993)(holding that the

district court’s adoption of the Magistrate Judge’s “particular reasonable- hour estimates” is

consistent with a de novo determination, because “the district court ‘may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate, . . .

[as] Congress intended to permit whatever reliance a district judge, in the exercise of sound

judicial discretion, chose to place on a magistrate’s proposed findings and recommendations’”

(quoting 28 U.S.C. § 636(b)(1)); United States v. Raddatz, 447 U.S. at 676 (emphasis omitted)).

           Where no party objects to the Magistrate Judge’s Proposed Findings and

    Recommended Disposition, the Court has, as a matter of course in the past and in the

    interests of justice, reviewed the Magistrate Judge’s recommendations. In Workheiser v. City

    of Clovis, No. CIV 12-0485 JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning,

    J.), where the plaintiff failed to respond to the Magistrate Judge’s proposed findings and



                                               -6-
    recommended disposition, although the Court determined that the plaintiff “has waived his

    opportunity for the Court to conduct review of the factual and legal findings in the [proposed

    findings and recommended disposition],” the Court nevertheless conducted such a review. 2012

    WL 6846401, at *3. The Court generally does not, however, review the Magistrate Judge’s

    Proposed Findings and Recommended Disposition de novo, and determine independently what

    it would do if the issues had come before the Court first, but rather adopts the proposed findings

    and recommended disposition where “[t]he Court cannot say that the Magistrate

    Judge’s recommendation . . . is clearly erroneous, arbitrary, [obviously][3] contrary to law, or an

    abuse of discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This review,


                                                            
              3
         The Court previously used as the standard for review when a party does not object to the
Magistrate Judge’s proposed findings and recommended disposition whether the
recommendation was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,”
thus omitting “obviously” in front of “contrary to law.” Solomon v. Holder, CIV 12-1039
JB/LAM, 2013 WL 499300, at *4 (D.N.M. Jan. 31, 2013)(Browning J.)(adopting the
recommendation to which there was no objection, stating: “The Court determines that the PFRD
is not clearly erroneous, arbitrary, contrary to law, or an abuse of discretion, and accordingly
adopts the recommendations therein.”); O’Neill v. Jaramillo, CIV 11-0858 JB/GBW, 2013 WL
499, 521 (D.N.M. Jan. 31, 2013)(Browning, J.)(“Having reviewed the PFRD under that standard,
the Court cannot say that the Magistrate Judge’s recommendation is clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion. The Court thus adopts Judge Wormuth’s PFRD.”
(citing Workheiser v. City of Clovis, 2012 WL 6846401, at *3)); Galloway v. JP Morgan Chase
& Co., CIV 12-0625 JB/RHS, 2013 WL 503744 (D.N.M. Jan. 31, 2013)(Browning,
J.)(adopting the Magistrate Judge’s recommendations upon determining that they were not
“clearly contrary to law, or an abuse of discretion.”). The Court does not believe that “contrary
to law” accurately reflects the deferential standard of review that the Court intends to use when
there is no objection. Finding that a Magistrate Judge’s recommendation is contrary to law
would require the Court to analyze the Magistrate Judge’s application of law to the facts or the
Magistrate Judge’s delineation of the facts -- in other words performing a de novo review, which
is required only when a party objects to the recommendations. The Court believes adding
“obviously” better reflects that the Court is not performing a de novo review of the Magistrate
Judges’ recommendations. Going forward, therefore, the Court will, as it has done for some time
now, review Magistrate Judges’ recommendations to which there are no objections for whether
the recommendations are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of
discretion.

 

                                                               -7-
    which is deferential to the Magistrate Judge’s work when there is no objection, nonetheless

    provides some review in the interest of justice, and seems more consistent with the waiver rule’s

    intent than no review at all or a full-fledged review. Accordingly, the Court considers this

    standard of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in

    those Reports, however, that demonstrates an intent to require the district court to give any more

    consideration to the magistrate’s report than the court considers appropriate.”). The Court is

    reluctant to have no review at all if its name is going to go at the bottom of the order

    adopting the Magistrate Judge’s Proposed Findings and Recommend Disposition.

                                             ANALYSIS

           The Court has carefully reviewed the PFRD. The Court did not review the PFRD de

    novo, because the parties have not objected to it, but rather reviewed Magistrate Judge

    Fashing’s findings and recommendations to determine if they are clearly erroneous, arbitrary,

    obviously contrary to law, or an abuse of discretion. The Court determines that they are not

    clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion. Accordingly,

    the Court will adopt the recommendations.

           IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

    Disposition, filed October 10, 2018 (Doc. 16), is adopted; and (ii) Plaintiff Archuleta’s Motion

    for Reconsideration, filed September 25, 2018 (Doc. 14), is denied.




                                                            _______________________________
                                                            UNITED STATES DISTRICT JUDGE




                                                  -8-
Parties:

Benjamin Archuleta
Albuquerque, New Mexico

           Plaintiff pro se




                              -9-
